DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 209517427) herein Sun.

Regarding claim 17, Sun discloses a textile-assembly toolkit for reversible assembly of a textile to an electronic- speaker device (detachable mesh enclosure for a sound box, [Abstract]), the textile-assembly toolkit comprising: a plurality of mechanical attachment features (plurality of positioning rings 10, 11 interpreted to meet mechanical attachment features, Figs. 7, 8. [0035]); and a plurality of textile features formed in the textile and including knit types configured to connect to one or more of the plurality of mechanical attachment features to enable repeatable and reversible assembly of the textile to the electronic-speaker device in a manner that hides the plurality of textile features and the plurality of mechanical attachment features and leaves no visible edge of the textile on an exterior of the electronic-speaker device (mesh enclosure 2 has a plurality of textile features including knit type features (mesh can be considered a knit type feature) that are configured to connect to one or more of the plurality of mechanical attachment features 10, 11, and are detachable (interpreted to meet enabling repeatable and reversible assembly of the textile (mesh enclosure) to the speaker device (sound box) in a manner that hides the plurality of textile features and plurality of mechanical attachment features so as to not leave any visible edge of the textile on an exterior of the speaker device (see Figs. 6- 8, where the coupling of the textile features and mechanical attachments are hidden from an exterior), [0032], [0035]-[0037]).  

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-16 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior art of records teaches various speaker devices integrated with textiles, for example: Sun et al. (CN 209517427), Liddell et al. (US 2021/0240436), Mietta et al. (US 2021/0152903), Chien (US 2013/0039522), Chien et al. (US 2009/0103757), and Tillbury et al. (US 2001/0026627). However, the prior art of record fails to show “a plurality of textile features configured to removably attach the textile to the plurality of mechanical attachment features to align and secure the textile to the housing part with a tension force sufficient to reduce acoustic distortion resulting from a vibration of the textile when exposed to acoustic pressure,” as required by claim 1 when combined with all the limitations of claim 1.
 	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651